Citation Nr: 1637944	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-32 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lung cancer.

2.  Entitlement to service connection for a left iliac crest plasmacytoma.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from May 1948 to April 1952 and from May 1956 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for lung cancer and a left iliac crest plasmacytoma.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have a current lung cancer diagnosis.

2.  Left iliac crest multiple myeloma is etiologically related to herbicide exposure in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lung cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for left iliac crest multiple myeloma have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Having served in Vietnam during the Vietnam Era, the Veteran is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  For veterans who were exposed to herbicides in service, certain enumerated diseases, including lung cancer and multiple myeloma, will be presumed to be the result of such exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

A.  Lung Cancer

With respect to whether the Veteran has a current diagnosis of lung cancer, there is evidence that tends to support that there is a disability and evidence that weighs against such a finding.  For the reasons discussed below, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran has a current lung disability.  Private treatment records dated April 2009 include findings of a right upper lobe pulmonary nodule with minimal FDG uptake.  A board-certified oncologist, Dr. S., noted that the Veteran had a long history of smoking, but doubted that these findings represented lung cancer.  However, in May 2009, another private physician, Dr. E., stated that the Veteran now had metastatic disease to his lung, probably prostate cancer metastasis, though a definitive pathology was pending.

A VA opinion was obtained in June 2009.  The examiner concluded that, based on the medical reports within the claims file, there was no objective evidence to support a diagnosis of lung cancer.  In August 2010, Dr. S. noted that the Veteran was being followed for a right upper lobe pulmonary nodule that does not currently appear to represent cancer.  VA records dated July 2015 include list carcinoma of the lung in the Veteran's list of problems, but contain no other significant findings.

Based on the evidence, the Board finds that a current diagnosis of lung cancer has not been established.  Notably, the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

The Board has considered the opinion of Dr E. that the Veteran had metastatic disease to his lung.  However, by all indications, Dr. E. is a general practitioner, and his suggestion that the Veteran may have prostate cancer metastasis is not supported by the record.  Indeed, medical records dating from August 2004 to April 2009, as well as a recent August 2015 VA examination, show no evidence of any recurrence of prostate cancer.  In contrast, Dr. S. is a board-certified oncologist who twice stated that the Veteran's pulmonary nodule did not represent findings of cancer.  Because of his qualifications, and because his opinion is not in conflict with the other evidence of record, the Board finds his opinion regarding the lack of a lung cancer diagnosis to be the most probative in assessing whether a current disability exists.  Consider all the evidence, the Board finds that the findings regarding a nodule do not represent a current disability and that there has been no lung disability during any period in appellate status.

In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Therefore, service connection for lung cancer is not warranted.


B.  Left Iliac Crest Plasmacytoma

The pertinent issue is whether the Veteran has a left iliac crest plasmacytoma, or whether he is instead diagnosed with multiple myeloma.  For reference, an August 2011 VA examiner explained that plasma cell neoplasms can present as a single lesion (solitary plasmacytomas) or as multiple lesions (multiple myeloma).  The diagnostic criteria for multiple myeloma include the presence of M-protein in the serum or urine; the presence of 10 percent or more clonal bone marrow plasma cells; and/or the presence of related organ or tissue impairment.  Medical literature suggested that 50-60 percent of solitary plasmacytomas will eventually develop multiple myeloma.

Multiple myeloma, but not solitary plasmacytomas, is listed among those conditions presumed to be related to herbicide exposure in service.  Notably, that presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

A May 2009 bone marrow biopsy demonstrated no significant immunophenotypic abnormality, with no evidence of monoclonal B-cell or plasma cell population.  A June 2009 VA examination diagnosed the Veteran with a solitary left iliac crest plasmacytoma, and cited to the May 2009 biopsy as evidence that he did not have multiple myeloma.  

However, private records from September 2009 noted a monoclonal spike, and the differential diagnoses included both plasmacytoma and multiple myeloma.  Additional private records from March 2010 include a diagnosis of myeloma of the bone marrow.  

In an August 2010 letter, the Veteran's board-certified oncologist, Dr. S., noted that the Veteran had a solitary plasmacytoma of the left anterior iliac crest, but that the behavior of this condition appeared to most represent multiple myeloma.  In a September 2010 letter, Dr. M., a hematologist and oncologist, stated that the Veteran had a smoldering myeloma, which was in the multiple myeloma family of diseases.

The August 2011 VA examiner, on the other hand, stated that there was no objective evidence of multiple myeloma, noting the absence of plasma cells in the bone marrow and the lack of any related organ impairment.

However, private records from January 2014 include findings of high levels of monoclonal free light chains, which are found in the serum of patients with multiple myeloma.

Based on the above evidence, the Board finds that a diagnosis of multiple myeloma has been established.  This conclusion is based on the 2010 diagnoses rendered by the Veteran's two treating oncologists, and is supported by the January 2014 objective findings.  Even when weighed against the negative VA opinions and May 2009 biopsy, the evidence is at least in a state of equipoise as to whether a multiple myeloma diagnosis has been established.

Having established a diagnosis of multiple myeloma, the Board must consider whether the presumption that the condition is due to herbicide exposure in service has been rebutted.  Private records from April 2009 noted the possibility that the Veteran's melanoma had metastasized to the bone.  Additional records from March 2012 noted focal FDG uptake in other areas, which most likely represented metastatic melanoma, but notably, the iliac bones remained free of abnormal uptake, which suggests metastatic melanoma was not present there.  

Collectively, this evidence does not rebut the presumption that the Veteran's multiple myeloma is associated with his herbicide exposure.

In sum, the Veteran has multiple myeloma of the left iliac crest that is etiologically related to herbicide exposure from service.

II.  The Duties to Notify and Assist

Because the Board has granted in full the Veteran's left iliac crest claim, any errors in the duties to notify or assist with respect to that claim were not prejudicial.

As to his claim for lung cancer, under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in a May 2009 letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and, to the extent possible, provides an opinion regarding the nature and etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Service connection for lung cancer is denied.

Service connection for multiple myeloma of the left iliac crest is granted.



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


